After Remandment.
Our opinion written upon the occasion of our entering judgment dismissing the appeal in this case was framed in the full knowledge that it lay within the province of the Supreme Court to differ with us as to the law appertaining. And that what should be so said and held by that Court would become the law by which we should be governed. Code 1940, Title 13, § 95.
For that reason, and, as we thought, to save time and delay, we went on to express, in our opinion upon original submission of this cause, our views as to the merits of the appeal — to so denominate the exceptions made the subject of appellant's assignments of error which it argued here for a reversal of the judgment appealed from.
But our Supreme Court did not notice, on certiorari, what we had said as to the said merits of the appeal.
We now reiterate and repeat our said views. And order the judgment affirmed.
Affirmed.